Citation Nr: 0531489	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized active military service from 
January 1972 to February 1973.  He died in March 2000.  The 
appellant is the veteran's widow.  She reported her 
remarriage occurred in March 2002.




This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In August 2004, the Board remanded the case to the RO for 
further development.  Pursuant to the Board remand, the RO 
issued a rating decision in February 2005 that held there was 
no clear and unmistakable error (CUE) in a September 4, 1997, 
rating decision that assigned a 100 percent schedular 
evaluation for dementia from February 29, 1996.  The RO 
issued notice to the appellant in March 2005 at her latest 
address of record.  38 C.F.R. § 3.1(q).  The correspondence 
was not returned to VA undelivered.  The case was recently 
returned to the Board.


FINDING OF FACT

The veteran was not in receipt of or entitled to receive 
disability compensation based on total disability from 
dementia continuously for a period of 10 or more years 
immediately preceding his death in March 2000; he was not a 
former prisoner of war. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the appellant filed this claim.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Regarding the claim of entitlement to DIC, the July 2000 
rating decision, October 2000 statement of the case, and the 
February 2001 and March 2005 supplemental statements of the 
case apprised the appellant of the information and evidence 
needed to substantiate her claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the May 2001 and August 2004 letters 
taken together informed the appellant of the provisions of 
the VCAA and advised her to identify any evidence in support 
of this claim that had not been obtained.  

Collectively the correspondence advised her of the evidence 
she needed to submit to show that she was entitled to DIC 
benefits.  The May 2001 and August 2004 letters specifically 
informed her that VA would obtain pertinent federal records.  
She was informed that VA would also make reasonable efforts 
to obtain any identified private medical evidence.  As such, 
the Board finds that the correspondence VA issued satisfied 
VA's duty to notify the appellant of the information and 
evidence necessary to substantiate her claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of her claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety provided her the opportunity to submit 
any additional evidence she had in support of this claim.  
The Board notes that the August 2004 letter had a specific 
reference on page 1 that invited her to submit any evidence 
she had that pertained to this claim, which is essentially a 
statement of the fourth content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  The issue of the appellant's entitlement to 
DIC did not turn on a current medical opinion but it did 
involve the question of CUE in a September 4, 1997, rating 
decision that assigned a 100 percent schedular evaluation for 
dementia from February 29, 1996, which is a question that is 
decided upon the record as it existed at that time.  She did 
not respond to VA correspondence directed to the DIC claim or 
attempts to clarify representation.  Neither the August 2004 
VCAA letter or the March 2005 supplemental statement of the 
case was returned as undelivered, and the Board in August 
2005 remailed correspondence regarding representation in this 
matter.  She did not respond to the remailed correspondence 
and it was not returned.  See Crain v. Principi, 17 Vet. App. 
182, 189 (2003) regarding the rebuttal of the presumption of 
administrative regularity.  

The appellant has not corresponded with VA since May 2002, 
when she advised VA of her recent remarriage.  VA has made 
numerous attempts to insure that relevant correspondence has 
been correctly mailed, and documents retuned to VA were 
remailed.   An appellant bears the burden of keeping VA 
apprised of their whereabouts and, where the appellant does 
not, "there is no burden on the part of the VA to turn up 
heaven and earth" to find them.  This is not a situation 
where there are multiple active addresses in VA databases so 
that additional attempts should be made in this case to 
insure that the VA meets its notice and duty to assist 
obligations.  The correspondence that has been returned was 
remailed.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See 
also Crain, 17 Vet. App. at 185.  The former representative 
for the veteran clarified the representation status in 
October 2005, advising the Board that the appellant never 
appointed the service organization.  Furthermore, the 
appellant should recognize that the duty to assist is not 
always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Thus the Board finds the development is adequate when read in 
its entirety and that it satisfied the directive in the 
remand order and the obligations established in the VCAA.  In 
summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for DIC benefits.  VA's duty to 
assist the appellant in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.



Analysis

The theory of entitlement to DIC under 38 U.S.C.A. § 1318, is 
based upon a showing of total disability for a period of at 
least 10 years immediately preceding the veteran's death, 
unless prisoner of war (POW) status can be established.  In 
that case, total disability need only have been present for 
one year immediately preceding death.  However, it is not 
alleged that the veteran was a POW.  The record shows that 
the veteran established entitlement to a 100 percent 
schedular evaluation based upon a claim for increase that the 
RO received in February 1997, approximately three years 
before his death.  The rating decision in September 1997 
granted the 100 percent evaluation from February 29, 1996, 
based on information in contemporaneous treatment records.  
This was in accord with law and regulations governing the 
appropriate effective date for an award of increased 
compensation.  See 38 U.S.C.A. § 5110(a), (b)(2) (West 1991) 
and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2).  In general, where 
the increase does not precede the date of claim, the 
effective date is governed by the later of the date that it 
is shown that the requirements for an increased evaluation 
are met or the date the claim for an increased evaluation is 
received.  See, Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.  The veteran was notified of the 
determination by letter dated in September 1997 and he did 
not appeal that decision.  

The relevant regulation, 38 C.F.R. § 3.22, changed prior to 
the filing of the appellant's claim for DIC; therefore, there 
is no question presented of which version is more favorable.  
The applicable version of section 3.22 provides, in relevant 
part, that even though a veteran died of non-service-
connected causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.  The more liberal 
one-year period available to a former prisoner of war is not 
applicable here since the veteran did not have that status.

The term "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because: (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or entitled to continued 
payments based on a total service-connected disability 
rating; or (7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable under 38 
U.S.C. 5309.  38 C.F.R. § 3.22, as amended at 65 Fed. Reg. 
3388, 3391 (January 21, 2000).  The VA received the 
appellant's application for DIC in April 2000.  

In view of the record, the Board is unable to find that the 
appellant has presented a plausible basis for entitlement to 
DIC under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  With the 
RO decision in September 1997 being final, and no claim 
pending earlier that could establish entitlement to a total 
disability rating for the required time period, the only 
available basis to obtain the benefit would be to overturn on 
the basis of CUE, at a minimum, the September 1997 RO 
decision, and earlier RO rating decisions that flowed from a 
claim for total disability the veteran filed in February 
1992.  Of the various provisions listed in section 3.22, this 
is the only available basis for her to prevail.  In essence, 
she would be obliged to establish total disability existed 
continuously for at least the 10 years immediately preceding 
the veteran's death on March 17, 2000.  The appellant is 
advised that 38 C.F.R. § 3.105 and Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) and Fugo v. Brown, 6 Vet. App. 40, 43 
(1993) discuss the elements needed to establish whether such 
error is present in a prior final determination.  In summary, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Board advises the appellant that the Veterans Benefits 
Act of 2003 amended 38 U.S.C.A §§ 103(d)(2)(B), 1311 and 
101(b)), effective January 1, 2004, to allow a surviving 
spouse who remarries on or after his or her 57th birthday to 
remain eligible for DIC and certain other benefits.  Based on 
the appellant's age, she remarried earlier, but she would 
remain eligible for DIC benefits for the period prior to her 
remarriage, based upon her pending claim during a period of 
potential eligibility, should she establish basic 
entitlement.  
 

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


